Campbell J.:
I concur in the result arrived at by my brother Manning. I think, however, that the bill is very defective in not alleging what persons and what debts against the partnership were paid, and I have had some difficulty in holding the allegations sufficient for any purpose. As there is no doubt, however, concerning the facts, and as the parties were *300mutually desirous of having the other points decided, I shall concur in the reversal of the decree, and the entry of one in accordance with the views expressed by my brother Manning.